 



Exhibit 10(u)

FIRST TENNESSEE NATIONAL CORPORATION
BANK ADVISORY DIRECTOR DEFERRAL PLAN
(Adopted October 18, 1991)

     1.     Purpose. The First Tennessee National Corporation Bank Advisory
Director Deferral Plan (“Plan”) is designed to attract and retain advisory
directors of First Tennessee Bank National Association (“Bank”) of outstanding
ability by providing an attractive method to defer compensation by allow
participants to elect to receive stock options on shares of the common stock of
Bank’s parent, First Tennessee National Corporation (“Company”), in lieu of
fees.

     2.     Effective Date and Duration of Plan. The Plan shall become effective
when approved by the Board of Directors of the Company (“Board of Directors”).
No options may be granted under the Plan after January 1, 1997. The term of
options granted on or before such date may, however, extend beyond that date.

     3.     Shares Subject to Plan. Subject to adjustment as provided in
Section 9 herein, the shares issuable under the Plan upon the exercise of stock
options shall not exceed in the aggregate 80,000 shares of the common stock, par
value $2.50, of the Company. Such shares may be provided from shares purchased
in the open market or privately or by the issuance of previously authorized but
unissued shares. If any options previously granted under the Plan for any reason
lapse or are forfeited, the shares subject to such option shall be restored to
the total number available for grant.

     4.     Administration of Plan. The Plan shall be administered by a
committee (the “Committee”) whose members shall be appointed from time to time
by, and shall serve at the pleasure of, the Board of Directors. In addition, all
members shall be directors of the Company and (to the extent necessary for any
plan of the Company to comply with SEC Rule 16b-3 or any director to qualify as
a disinterested person) shall meet the definitional requirements for
“disinterested person” (with any exceptions therein permitted) contained in the
then current SEC Rule 16b-3 or any successor provision. Subject to the
provisions of the Plan, the Committee is granted the authority to interpret the
Plan, adopt such rules of procedure as it may deem proper, and make all other
determinations necessary or advisable for the administration of the Plan;
provided, however, the Committee shall have no discretion to make awards under
the Plan. The Plan provides for the automatic, non-discretionary, grant of stock
options to eligible Bank Advisory Directors (hereinafter defined) who elect to
participate in the Plan.

     5.     Participation in Plan. All advisory directors of Bank who are
members of Regional or Community Bank Advisory Boards who are not salaried
employees of the Company or any subsidiary of the Company and who are not
directors of Company or Bank (“Bank Advisory Directors”) are eligible to
participate in the Plan. Participation shall commence on the first day of the
month (but not before January 1, 1992) following receipt by the Committee or its
designee of an irrevocable election to receive stock options in lieu of all
attendance fees to be earned on and after such day and prior to January 1, 1997.

 



--------------------------------------------------------------------------------



 



     6.     Non-statutory Stock Options. All options granted under the Plan
shall be non-statutory stock options not intended to qualify as incentive stock
options under Section 422A of the Internal Revenue Code of 1986, as amended.

     7.     Terms, Conditions, and Form of Options. Each option granted under
the Plan shall be evidenced by a written agreement in such form as the Committee
shall from time to time approve, which agreements shall comply with and be
subject to the following terms and conditions:

     (a)  Option Grant Dates. Options shall be granted automatically on the
first business day of each January and July subsequent to the first day of
participation to each eligible Bank Advisory Director who is participating in
the Plan.

     (b)  Option Formula. The number of shares subject to option granted to an
eligible Bank Advisory Director shall be equal to the nearest whole number of
shares computed in accordance with the following formula: Number of shares =
A/B, where

     A = Attendance fees earned during the two consecutive quarters preceding
the option grant date. (For the initial grant, only attendance fees earned on or
subsequent to the first day of participation shall be included in the
computation.)

     B = One half of the fair market value of one share of Company common stock
on the option grant date.

     (c)  Option Price. The option price per share to be paid by the Bank
Advisory Director to the Company upon the exercise of the option shall be 50
percent of the fair market value of a share on the option grant date. “Fair
Market Value” for purposes of the Plan shall be the mean between the high and
low sales prices at which shares of Company common stock were sold on the
valuation day as quoted by NASDAQ or, if there were no sales on that date, then
on the last day prior to the valuation day during which there were sales. In the
event that this method of valuation is practicable, then the Committee, in its
discretion, shall establish the method by which fair market value shall be
determined.

     (d)  Non-transferability. Each option granted under the Plan shall be
non-transferable other than by will or by the laws of descent and distribution,
subject to Section 7(k) hereof, and each option may be exercised during the
lifetime of the grantee only by him or by his guardian or legal representative.

     (e)  Option Grant. Each option granted under the Plan shall be exercisable
only during a term commencing on the option grant date and ending (unless the
option shall have terminated earlier under other provision of the Plan) on the
month and day in the 20th year following the year of grant corresponding to the
day before the month and day on which the option was granted.

     (f)  Exercise of Options. Options shall be exercise by delivering the
Committee or is designee: (1) A notice, in the form prescribed by the Committee,
specifying the number of shares

 



--------------------------------------------------------------------------------



 



to be purchased; (2) A check or money order payable to the Company for the full
option price. Upon receipt of such notice of exercise of a stock option and upon
payment of the option price, the Company shall promptly deliver to the grantee a
certificate or certificates for the shares purchased, without charge to him or
her for issue or transfer tax.

     (g)  Postponements. The Committee may postpone any exercise of an option
for such period of time as the Committee, in its discretion, reasonably believes
necessary to prevent any acts or omissions that the Committee reasonably
believes will be or will result in the violation of any state or federal law;
and the Company shall not be obligated by virtue of any option agreement or any
provision of the Plan to recognize the exercise of an option or to sell or issue
shares during the period of such postponement. Any such postponement shall
automatically extend the time within which the option may be exercised, as
follows: The exercise period shall be extended for a period of time equal to the
number of days of the postponement, but in no event shall the exercise period be
extended beyond the last day of the postponement for more days than there were
remaining in the option exercise period on the first day of the postponement.
Neither the Company, nor its Bank advisory directors or officers, shall have any
obligations or liability to the grantee of an option or to a successor with
respect to any shares as to which the option shall lapse because of such
postponement.

     (h)  Certificates. The stock certificate or certificates to be delivered
under this Plan shall be issued in the name of the grantee unless the grantee
requests that the certificate(s) be issued in his name and the name of another
person as joint tenants with right of survivorship.

     (i)  Taxes. The Company may defer making payment or delivery of any
benefits under the Plan if any withholding tax is payable until the grantee
tenders the amount of the withholding tax due.

     (j)  Exercise of Option on Termination as a Bank Advisory Director. If the
grantee of an option shall cease, for a reason other than his death, disability
or retirement (defined for purposes hereof as any termination, not caused by
death or disability, after 10 years of service as a Bank Advisory Director), to
be a Bank Advisory Director, the option shall terminate one year after
termination as a Bank Advisory Director, unless it terminates earlier under
other provisions of the Plan. If a person to whom an option has been granted
shall retire or become disabled, the option shall terminate three years after
the date of retirement or disability, unless it terminates earlier under the
Plan. Such exercise shall be subject to all applicable conditions and
restrictions prescribed in Section 7 hereof.

     (k)  Exercise of Option After Death of Bank Advisory Director. If the
grantee of an option shall die while serving as a Bank Advisory Director or
within three months after termination as a Bank Advisory Director, and if the
option was in effect at the time of his death (whether or not its term had then
commenced), the option may, until the expiration of three years from the date of
death of the grantee or until the earlier expiration of the term of the option,
be exercised by the successor of the deceased grantee. Such exercise shall be
subject to all applicable conditions and restrictions prescribed in Section 7
hereof. “Successor” means the legal representative of the estate of a deceased
grantee or the person or persons who shall acquire the right to exercise an
option by bequest or inheritance or by reason of the death of the grantee.

 



--------------------------------------------------------------------------------



 



     8.     Limitation of Rights. No person shall have any rights as a
shareholder by virtue of a stock option granted to him except with respect to
shares actually issued to him, and issuance of shares shall confer no
retroactive right to dividends. Neither the Plan nor the grant of an option nor
any other action taken pursuant to the Plan shall constitute or be evidence of
any agreement or understanding, express or implied, that the bank will retain a
Bank Advisory Director for any period of time or for any particular
compensation.

     9.     Adjustment for Changes in Capitalization. Any increase in the number
of outstanding shares of common stock of the Company occurring through stock
splits or stock dividends after the adoption of the Plan shall be reflected
proportionately (1) in an increase in the aggregate number of shares then
available for the grant of options under the Plan, or becoming available through
the termination or forfeiture of options previously granted but unexercised,
(2) in the number available for grant to any one person, and (3) in the number
subject to options then outstanding, and a proportionate reduction shall be made
in the per-share option price as to any outstanding options or portions thereof
not yet exercised. Any fractional shares resulting from such adjustments shall
be eliminated. If changes in capitalization other than those considered above
shall occur, the Board of Directors shall make such adjustments in the number
and class of shares for which options may thereafter be granted, in the number
and class of shares remaining subject to options previously granted, and in the
per-share option price as the Board in its discretion may consider appropriate,
and all such adjustments shall be conclusive.

     10.     Termination, Suspension or Modification of Plan. The Board of
Directors may at any time terminate, suspend or modify the Plan, except that the
Board of Directors shall not amend the Plan in violation of law. No termination,
suspension or modification of the Plan (which terms do not include the
postponement of the exercise of an option) shall adversely affect any right
acquired by any grantee, or by an successor of a grantee, under the terms of an
option granted before the date of such termination, suspension or modification,
unless such grantee or successor shall consent; but it shall be conclusively
presumed than any adjustment for changes in capitalization as provided in
Section 10 does not adversely affect any such right.

     11.     Application of Proceeds. The proceeds received by the Company from
the sale of its shares under the Plan will be used for general corporate
purposes.

     12.     Governing Law. The Plan and all determinations thereunder shall be
governed by and construed in accordance with the laws of the State of Tennessee.

 